CRAIL, J.
This is an appeal from a conviction of murder and from the order denying the defendant’s motion for a new trial.
It is the first contention of the defendant that the evidencé does not support the verdict as a matter of law. We have carefully read the record. It would serve no useful purpose to set forth the nauseating details of the crime, nor to set out the facts and circumstances in evidence upon which the verdict is based. It is sufficient to say that there is substantial evidence to support the verdict.
The second and last contention of the defendant is “that the evidence, if it shows the defendant to be guilty at all, does not support any degree of crime greater than manslaughter and that the trial court erred in not so reducing the degree on the motion for new trial”. This contention has already been *705answered by our statement that there is substantial evidence to support the verdict.
Judgment and order affirmed.
Stephens, P. J., concurred.